DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 	Claim 1 is amended.  Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, there is not support for the phrase “an agent for dispersing silica.”  The specification provides support for the inclusion of a silane coupling agent (¶63) but an agent for dispersing silica is very broad and includes compounds beyond the scope of a silane coupling agent.  For the purpose of further examination, this phrase will be treated as being directed to a silane coupling agent for which there is support.
Regarding claims 2-4, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, since the phrase “an agent for dispersing silica” is added to the claim, it is unclear whether or not the rubber composition actually contains silica.  Silica is not positively claimed but the amended phrase alludes to its inclusion and therefore makes the claim unclear.  For the purpose of further examination, the claim will be given its broadest reasonable interpretation and that is that the rubber composition is not required to contain silica but must contain an agent that is capable for dispersing it.
Regarding claims 2-4, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 2017/0152374).
	Regarding claim 1, Takeda teaches a rubber composition for tires and a pneumatic tire (¶1).  The rubber composition comprises natural rubber (isoprene-based) and styrene butadiene rubber with no polybutadiene rubber (5% by mass or less includes zero) and a silane coupling agent (Table 3, Working Examples 1 and 2).  The rubber composition is preferably used to form the tread portion of the tire (¶145).  
Takeda does not explicitly teach that the tread shows a loss tangent (tan δ) versus temperature curve whose peak position is at -20.0° C to 0.0° C and whose tan δ at the peak position is 0.80 or higher, the curve being obtained by plotting tan δ as a function of measurement temperature, the curve having a tan δ at an intersection of a tangent line to the curve at a temperature lower by 20° C than the peak position temperature and a tangent line to the curve at a temperature higher by 20° C than the peak position temperature that satisfies the following relationship (1): (tan δ at peak position - 0.05) < (tan δ at intersection) < (tan δ at peak position + 0.05) (1).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 2, Takeda does not explicitly teach that the curve has a tan δ at a temperature lower by 20° C than the peak position temperature and a tan δ at a temperature higher by 20° C than the peak position temperature that satisfy the following relationships (2) and (3), respectively: (tan δ at temperature lower by 20° C than peak position temperature) > (tan δ at peak position x 0.20) (2); and (tan δ at temperature higher by 20° C than peak position temperature) > (tan δ at peak position x 0.20) (3).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 3, Takeda does not explicitly teach that the curve has a tan δ at a temperature lower by 20° C than the peak position temperature and a tan δ at a temperature higher by 20° C than the peak position temperature that satisfy the following relationship (4): |(tan δ at temperature lower by 20° C than peak position temperature) - (tan δ at temperature higher by 20° C than peak position temperature)| < 0.30 (4).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 4, Takeda does not explicitly teach that the peak has a half-width of 30 or less as defined by the following equation (5): half-width = (temperature on high temperature side at which tan δ is one half of tan δ at peak position) - (temperature on low temperature side at which tan δ is one half of tan δ at peak position).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (EP 818500).
Regarding claim 1, Nakamura et al. teaches a rubber composition for a tire tread and a pneumatic tire using the rubber composition (Page 2, lines 5-10), wherein the rubber composition comprises a combination of styrene butadiene rubber and natural rubber (isoprene-based) with no polybutadiene rubber (5% by mass or less includes zero) (Table 1, Example 2).  Nakamura et al. teaches that the composition may additionally contain a silane coupling agent (Page 4, lines 40-45).
Nakamura et al. does not teach an example which uses the silane coupling agent.  However, the reference does teach that it is a suitable component which may be used in the composition.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a silane coupling agent to the composition, as taught by Nakamura et al., and would have been motivated to do so because Nakamura et al. discloses that it is a suitable component to be used within the disclosed rubber composition (Page 4, lines 40-45).
Nakamura et al. does not explicitly teach that the tread shows a loss tangent (tan δ) versus temperature curve whose peak position is at -20.0° C to 0.0° C and whose tan δ at the peak position is 0.80 or higher, the curve being obtained by plotting tan δ as a function of measurement temperature, the curve having a tan δ at an intersection of a tangent line to the curve at a temperature lower by 20° C than the peak position temperature and a tangent line to the curve at a temperature higher by 20° C than the peak position temperature that satisfies the following relationship (1): (tan δ at peak position - 0.05) < (tan δ at intersection) < (tan δ at peak position + 0.05) (1).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 2, Nakamura et al. does not explicitly teach that the curve has a tan δ at a temperature lower by 20° C than the peak position temperature and a tan δ at a temperature higher by 20° C than the peak position temperature that satisfy the following relationships (2) and (3), respectively: (tan δ at temperature lower by 20° C than peak position temperature) > (tan δ at peak position x 0.20) (2); and (tan δ at temperature higher by 20° C than peak position temperature) > (tan δ at peak position x 0.20) (3).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 3, Nakamura et al. does not explicitly teach that the curve has a tan δ at a temperature lower by 20° C than the peak position temperature and a tan δ at a temperature higher by 20° C than the peak position temperature that satisfy the following relationship (4): |(tan δ at temperature lower by 20° C than peak position temperature) - (tan δ at temperature higher by 20° C than peak position temperature)| < 0.30 (4).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 4, Nakamura et al. does not explicitly teach that the peak has a half-width of 30 or less as defined by the following equation (5): half-width = (temperature on high temperature side at which tan δ is one half of tan δ at peak position) - (temperature on low temperature side at which tan δ is one half of tan δ at peak position).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Additionally, the applicant stated in the response of September 16, 2021 that claim 1 sufficiently recites the components of the tread rubber composition to enable a person of skill in the art to ascertain what components are required to give rise to the claimed properties.  Therefore, the claimed effects and physical properties would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.
Applicant argues that Nakamura et al. and Takeda do not teach the inclusion of an agent for dispersing silica.  This argument is unpersuasive.  As discussed above, both Nakamura et al. and Takeda both teach that the composition may contain a silane coupling agent, which is an agent for dispersing silica.  As far as the feature described in paragraphs 98 and 99 of the instant PG-PUB, these paragraphs describe a compound of formula (1) and this compound is not claimed.  Therefore, the Office is under no duty to find this particular compound to reject the claims and is in fact forbidden from importing limitations into the claims from the specification.  The instant claim requires an agent for dispersing silica and this limitation is met by the above references.  Additionally, the response to arguments set forth in the Advisory Action mailed April 14, 2022 apply here as well.  Therefore, this argument is unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767